IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

SEP 1 6 2019

Clerk, U S District Court
District Of Montana
Billings

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
PETER MARGIOTTA,
Defendant.

 

CR 17-143-BLG-SPW

ORDER

 

Pending before the Court is the United States’ Unopposed Motion for

FaceTime Testimony (Doc. 102) for Yogi Shah. For good cause being shown,

IT IS HEREBY ORDERED that the motion is GRANTED. Mr. Shah may

testify via FaceTime on September 23, 2019. The government is responsible for

ensuring the technological capabilities and shall report any issues to the Court.

The clerk of court is directed to notify the parties of the making of this

Order.

DATED this _/, day of September, 2019.

“SUSAN P. WATTERS
United States District Judge

1
